DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5 – 7, 11 – 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nejime et al. (hereinafter Nej, U.S. Patent 5,717,818) in view of Blumenau (U.S. Patent Application Publication 2008/0240475).

Regarding Claim 1, Nej discloses:

a reproduction processor configured to process a recorded audio signal (e.g. memory means for accumulating the input speech, and conversion means for reading it out; col. 3 lines 3 – 15; stored information is reproduced; col. 3 lines 45-50) on a basis of a reproduction start instruction for starting re-listening of the recorded sound (e.g. a repeat switch, means for repeating a reproduced speech in a period in which the repeat switch is turned on; col. 3 lines 30 – 33)
 based on a relistening instruction inputted at an instruction time (e.g. a repeat switch, means for repeating a reproduced speech in a period in which the repeat switch is turned on; col. 3 lines 30 – 33); and
a sound synthesizer configured to generate a sound signal to be outputted, the sound signal being generated based on one of: a relistening signal from the reproduction processor and the recorded audio signal (e.g. elements of the system, in particular the software “routine” and DSP that adjust the expansion/reduction of the waveform based on the speech speed conversion process; col. 24 lines 35 – 37; col. 11 lines 14 – 30; note expansion or reduction based on position of speech speed select switch; Fig. 19, in particular S191 and S192; and then setting 231 to “NO”, not continuous speech speed conversion, Figs. 23, 24 and thus outputs the through mode [real time])
wherein the relistening instruction causes the reproduction processor to process the recorded audio signal such that the relistening signal includes a first portion of the 
wherein, the sound synthesizer generates the sound signal such (e.g. DSP and expansion/reduction routines above) that:
the second portion has a faster speed than a speed of a remainder of the sound signal (e.g. means for starting catching up when a slow reproduction mode is terminated, means for starting catching-up when reproduction is turned back to the point of time of the start of a repeat after the repeat; col. 3 lines 53 – 56; note also gradually accelerated repeat; col. 3 lines 40 – 45 of Nej), and
upon reaching a current time of the recorded audio signal, outputs the sound signal at a real-time speed (e.g. automatic mode shifting the current mode to a through mode for directly outputting the input speech when catching-up is completed; col. 3 lines 50 – 62).
Nej fails to explicitly disclose:
wherein the predetermined amount of time is based on input by a user and corresponds to an amount of time to track back from the instruction time.

Blu discloses a hearing assistive apparatus having a sound replay capability, along with the additional functionality of a replay duration specification device for enabling a user of the hearing device to specify a replay time; para 15, 68.
Modifying Nej to include the features of Blu further discloses:
wherein the predetermined amount of time is based on input by a user and corresponds to an amount of time to track back from the instruction time (e.g. Nej’s replay/repeat device as mapped above, as modified by Blu’s replay duration specification device, in particular adding to Nej, a user input apparatus controlled by the user of the hearing device used to specify one or more control signals, “replay duration control signals,” that established the amount of replay time, establishing a duration of time prior to a current time from which sound can be replayed; paras 15, 68)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Blue to the device of Nej.  Inclusion or integration of elements from either Blu or Nej to the other would have been predictable to one of ordinary skill in the art given the significant overlap between the two devices (i.e. both replay apparatuses with the ability to track back as a result of user input), and similar goals of aiding hearing impaired users.  Blu explicitly details the implementation of the features in a handheld device or device that can be carried in a pocket; para 16 and Nej discloses implementation in a portable case (claim 30), thus integration naturally follows.  Further, integration would provided desired additional functionality in a 

Regarding Claim 5, in addition to the elements stated above regarding claim 1, the combination in Nej further discloses:
a real-time sound processor configured to perform a predetermined sound correction process on an input audio signal and to output a real-time corrected signal to the sound synthesizer and the reproduction processor as the recorded audio signal (e.g. speech speed conversion process for the pitch; Fig. 2, col. 11 lines 30+; note also multiplying by a weighting function; note also speed change without any change to the pitch of the raw speech; col. 6 lines 16 – 45).

Regarding Claim 6, in addition to the elements stated above regarding claim 1, the combination in Nej further discloses:
a controller configured to control the signal synthesizer to generate the sound signal based on the relistening signal from the reproduction processor or the recorded audio signal (e.g. DSP has a terminal for receiving an interruption request signal for controlling the speech speed conversion process or switching the rate of speech speed  conversion on the basis of the speech speed conversion switch given to the DSP via the input; col. 4 lines 14 – 22; consider also means for controlling the speech speed changing process executing by the DSP; col. 4 lines 35 – 37).

Regarding Claim 7, Nej discloses:

an audio device configured to acquire an audio signal (e.g. microphone 321; col. 10 line 53; Fig. 1; note a microphone for converting an acoustic signal into an electrical signal; col. 4 lines 25 – 26), produce a digitized signal from the audio signal (e.g. A/D convertor 6 col. 10 line 50; Fig. 1; note an A/D convertor for converting into a digital signal; col. 4 lines 30  35), produce a recorded signal from the digitized signal (e.g. a memory 2; col. 10 line 48; Fig. 1; note a memory means for holding input speech data obtained; col. 4 lines 32 – 35), and output a sound signal (e.g. a binaural headphone 325; col. 10 lines 52 – 53, Fig. 1; note output into an acoustic signal and supply to the both ears; col. 4 lines 42 – 45); and
an information processor (e.g. DSP; col. 4 lines 25 – 45; Fig. 1) that includes:
a user interface configured to receive input from a user (e.g. a selector switch, push to listen switch; Fig. 1; col. 10 lines 42 – 54), and a reproduction processor configured to process the recorded audio signal (e.g. the conversion means for reading accumulated speech from the memory means; col. 3 lines 3 – 15; and stored information is reproduced; col. 3 lines 45-50) based on a relistening instruction inputted at an instruction time (e.g. a repeat switch, means for repeating a reproduced speech in a period in which the repeat switch is turned on; col. 3 lines 30 – 33),
wherein the audio device includes a sound synthesizer configured to generate the sound signal based on one of: a relistening signal from the reproduction processor and the recorded audio signal (e.g. elements of the system, in particular the 
wherein the relistening instruction causes the reproduction processor to process the recorded audio signal such that the relistening signal includes a first portion of the recorded audio signal starting from a start time set at a predetermined amount of time before the instruction time (e.g. repeat means for turning back the speech by several seconds whenever the repeat switch is pressed once; col. 3 lines 33 – 40; note also turned back to the point of time of the start of a repeat; col. 3 lines 54 – 56; note also recorded in past by a predetermined time; col. 34 lines 6 – 10; and consider the current “present time” at which the repeat input is given), and also includes a second portion corresponding to a catchup segment of the recorded audio signal from the instruction time to a current time (e.g. catching up means for catching up to the directly outputting when completed; col. 3 lines 50 – 67), and
wherein, the sound synthesizer generates the sound signal such (e.g. DSP and expansion/reduction routines above) that:
the second portion has a faster speed than a speed of a remainder of the sound signal (e.g. means for starting catching up when a slow reproduction mode is terminated, means for starting catching-up when reproduction is turned back to the point of time of the start of a repeat after the repeat; col. 3 lines 53 – 56; note also gradually accelerated repeat; col. 3 lines 40 – 45 of Nej), and

Nej fails to explicitly disclose:
wherein the predetermined amount of time is based on input by a user and corresponds to an amount of time to track back from the instruction time.
In a related field of endeavor (e.g. reproduction devices for aiding persons hard of hearing using replay/repeat functionality), 
Blu discloses a hearing assistive apparatus having a sound replay capability, along with the additional functionality of a replay duration specification device for enabling a user of the hearing device to specify a replay time; para 15, 68.
Modifying Nej to include the features of Blu further discloses:
wherein the predetermined amount of time is based on input by a user and corresponds to an amount of time to track back from the instruction time (e.g. Nej’s replay/repeat device as mapped above, as modified by Blu’s replay duration specification device, in particular adding to Nej, a user input apparatus controlled by the user of the hearing device used to specify one or more control signals, “replay duration control signals,” that established the amount of replay time, establishing a duration of time prior to a current time from which sound can be replayed; paras 15, 68)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Blue to the device of Nej.  Inclusion or integration of elements from either Blu or Nej to the other would have been predictable 

Regarding Claim 13, in addition to the elements stated above regarding claim 7, the combination in Nej further discloses:
wherein the information processor is a processor included in a smartphone or an information processing terminal configured to communicate with the audio device (e.g. speech speed conversion means is provided in the body of a telephone; col. 8 lines 49 – 54 see also figs 36 and Figs. 32A-C, 37).

Regarding Claim 14, in addition to the elements stated above regarding claim 7, the combination in Nej further discloses:
wherein the audio device includes an earphone or a headphone (e.g. a binaural headphone 325; col. 10 lines 52 – 53, Fig. 1).

Claim 11 is rejected under the same grounds as claim 5 as stated above.

Claim 12 is rejected under the same grounds as claim 6 as stated above.

Claim 15 is rejected under the same grounds as claims 1 and 7 as stated above.

Claim 16 is rejected under the same grounds as claims 1 and 7 as stated above.

Claim 19 is rejected under the same grounds as claim 5 as stated above.

Claim 20 is rejected under the same grounds as claim 6 as stated above.

Claims 2, 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nejime et al. (hereinafter Nej, U.S. Patent 5,717,818) in view of Blumenau (U.S. Patent Application Publication 2008/0240475) and in further view of Lott et al. (hereinafter Lot, U.S. Patent Application Publication 2011/0038496).

Regarding Claim 2¸in addition to the elements stated above regarding claim 1, the combination fails to explicitly disclose:
a noise processor configured to produce a noise-cancellation signal for cancelling a noise in the recorded audio signal.
The combination, in particular Nej, in the context of an environment of a hearing aid (col. 6 lines 29 – 32; col. 31 lines 49 – 54; col. 32 lines 34 – 37), is concerned with noise such as a situation with large background noise, and adjustments thereof to compensate for (col. 16 lines 52 – 67 and col. 18 line 65 – col. 19 line 16), and is also 
a noise processor configured to produce a noise-cancellation signal for cancelling a noise in the recorded audio signal.
In related field of endeavor (e.g. hearing enhancement system, “hearing aid,”), Lot discloses a technique for providing active noise reduction for suppressing loud background noises and loud transient noises; para 23.
Integration of the teachings of Lot’s hearing compensation system, into the hearing aid device disclosed by the combination, discloses:
a noise processor configured to produce a noise-cancellation signal for cancelling a noise in the recorded audio signal (e.g. Nej’s hearing aid; col. 6 lines 29 – 32; col. 31 lines 49 – 54; col. 32 lines 34 – 37; which is concerned with large background noise; col. 16 lines 53 – 58; now further compensating, by reducing the background noise, as taught by Lot, para 23, using Lot’s active noise reduction (ANR) circuit 24; Figs 1, 3, note generation of ANR signal 36, and adjusting the hearing compensated audio signal based on the ANR signal to produce audio output signal 38; ANR circuit 24 produces an inverse output proportional to the ANR microphone signal o effect cancellation of ambient acoustic noise; par 43; note done in a manner that allows the system to reproduce the audio signal; para 10).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Lot to the system of the combination.  Doing so would have been predictable given the similarity in reproduction devices (e.g. hearing aids), and further due to the concern of the problems with background noise in 

Claim 8 is rejected under the same grounds as claim 2 as stated above.

Claim 17 is rejected under the same grounds as claim 2 as stated above.

Allowable Subject Matter
Claims 3, 4, 9, 10 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew C Flanders whose telephone number is (571)272-7516.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANDREW C FLANDERS/           Primary Examiner, Art Unit 2654